DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, and 13-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (NPL Document: “VPDS: An AI-based automated vehicle occupancy and violation detection system” provided by the Applicant, hereinafter Kumar).

As per claim 1, Kumar discloses a method for vehicle passenger detection (Kumar, Figs. 2-3), comprising: 

image-processing of the region of interest and detecting faces in the region of interest with a pruned deep neural-network based object-detection module of a neural network comprising a pruned network (Kumar, Fig. 2, shows Processing using Artificial intelligence, and page 9498, Introduction, right hand Column, discloses - a deep neural network based framework for counting the number of passengers inside a vehicle by processing the images of its front and rear view, and also please see page 9500, person counting); and 
utilizing the pruned network for inference to determine a number of passengers in the vehicle (Kumar, page 9500, Person Counting, right hand Column, discloses The front and rear count of passengers, as obtained from their respective deep CNNs, are eventually accumulated to get an estimate of the count of occupants in a vehicle).

As per claim 6, Kumar further discloses the method of claim 1 wherein the neural network further comprises a convolutional neural network (CNN) (Kumar, page 9500, person counting section discloses CNN).

As per claim 7, Kumar further discloses the method of claim 6 wherein the CNN is configured for deep learning multiclass object detection (Kumar, Fig. 3, and Table 1, shows deep learning multiclass object detection).

As per claim 8, Kumar discloses a system for vehicle passenger detection (Kumar, Figs. 2-3), comprising: 
at least one camera (Kumar, Fig. 2, shows, front image camera and side image camera,); and 
a neural network comprising a pruned network (Kumar, Fig. 2, shows Processing using Artificial intelligence), wherein a region of interest is extracted from at least one image of a vehicle captured by the at least one camera (Kumar, page 9500, ROI detection section), wherein the region of interest and faces therein are image-processed and detected with a pruned deep neural-network based object-detection module of the neural network for inference in determining a number of passengers in the vehicle (Kumar, Fig. 2, shows Processing using Artificial intelligence, and page 9498, Introduction, right hand Column, discloses - a deep neural network based framework for counting the number of passengers inside a vehicle by processing the images of its front and rear view, and also please see page 9500, person counting section).

As per claim 13, Kumar further discloses the system of claim 8 wherein the neural network further comprises a convolutional neural network (CNN) (Kumar, page 9500, person counting section discloses CNN).

As per claim 14, Kumar further discloses the system of claim 13 wherein the CNN is configured for deep learning multiclass object detection (Kumar, Fig. 3, shows deep learning multiclass object detection).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, and 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (NPL Document: “VPDS: An AI-based automated vehicle occupancy and violation detection system” provided by the Applicant, hereinafter Kumar) and further in view of Chen (US PGPUB 2021/0182077 A1).

As per claim 2, Kumar further discloses the method of claim 1 wherein the neural network is pruned by: Kumar does not explicitly disclose identifying filter pairs in the neural network having a high correlation of weights to detect features comprising redundant features.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar teachings by implementing a filter to the system, as taught by Chen.
The motivation would be to greatly improve the processing speed and reduce the weight storage overhead and memory access overhead (paragraph 3225), as taught by Chen.

As per claim 3, Kumar in view of Chen further discloses the method of claim 2 wherein the neural network is pruned by: iteratively removing the filter pairs wherein the neural network is retrained after the iterative removal of the filter pairs (Chen, paragraphs 991, 2935, and 2937, discloses the coarse-grained pruning unit of the processing device performs the coarse-grained pruning operation on the weights of the neural network to obtain pruned weights, and the operation unit retrains the neural network according to the pruned weights).

As per claim 4, Kumar further discloses the method of claim 1 wherein the neural network is pruned by: Kumar does not explicitly disclose identifying filter pairs in the neural network having a high correlation of weights to detect features comprising 
Chen discloses identifying filter pairs in the neural network having a high correlation of weights to detect features comprising redundant features (Chen, paragraphs 991 and 3578, discloses a feature map involved in subsequent operations in an artificial neural network and weights corresponding to the feature map are filtered out. In this case, computational redundancy and memory access redundancy caused by all input neurons and weights participating in the network operation may be avoided), and iteratively removing the filter pairs wherein the neural network is retrained after the iterative removal of the filter pairs (Chen, paragraphs 991, 2935, and 2937, discloses the coarse-grained pruning unit of the processing device performs the coarse-grained pruning operation on the weights of the neural network to obtain pruned weights, and the operation unit retrains the neural network according to the pruned weights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar teachings by implementing a filter to the system, as taught by Chen.
The motivation would be to greatly improve the processing speed and reduce the weight storage overhead and memory access overhead (paragraph 3225), as taught by Chen.

As per claim 5, Kumar further in view of Chen discloses the method of claim 4 where the neural network is further pruned by using a regularizer to increase a correlation between features (Chen, paragraph 3452, discloses regularization process).

As per claim 9, please see the analysis of claim 2.

As per claim 10, please see the analysis of claim 3.

As per claim 11, please see the analysis of claim 4.

As per claim 12, please see the analysis of claim 5.

As per claim 15, Kumar discloses a system for vehicle passenger detection, comprising: 
extracting a region of interest from at least one image of a vehicle captured by at least one camera (Kumar, Fig. 2, shows, front image camera and side image camera, and page 9498, Introduction, and page 9500, please see ROI detection section); 
image-processing of the region of interest and detecting faces in the region of interest with a pruned deep neural-network based object-detection module of a neural network comprising a pruned network (Kumar, Fig. 2, shows Processing using Artificial intelligence, and page 9498, Introduction, right hand Column, discloses - a deep neural network based framework for counting the number of passengers inside a vehicle by processing the images of its front and rear view, and also please see page 9500, person counting); and 
utilizing the pruned network for inference to determine a number of passengers in the vehicle (Kumar, Fig. 2, shows Processing using Artificial intelligence, and page 9498, Introduction, right hand Column, discloses - a deep neural network based framework for 
Kumar does not explicitly disclose at least one processor and a memory, the memory storing instructions to cause the at least one processor to perform.
Chen discloses at least one processor (Chen, Fig. 54C:2 and Fig. 120:11) and a memory (Chen, Fig. 54C:1, and Fig. 120:12), the memory storing instructions to cause the at least one processor to perform (Chen, paragraph 3225).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar teachings by implementing a memory to the system, as taught by Chen.
The motivation would be to greatly improve the processing speed and reduce the weight storage overhead and memory access overhead (paragraph 3225), as taught by Chen.

As per claim 16, Kumar in view of Chen further discloses the system of claim 15 wherein the instructions are further configured for pruning the neural network by: identifying filter pairs in the neural network having a high correlation of weights to detect features comprising redundant features (Chen, paragraphs 991 and 3578, discloses a feature map involved in subsequent operations in an artificial neural network and weights corresponding to the feature map are filtered out. In this case, computational redundancy and memory access redundancy caused by all input neurons and weights participating in the network operation may be avoided).

As per claim 17, Kumar in view of Chen further discloses the system of claim 16 wherein the instructions are further configured for pruning the neural network by: iteratively removing the filter pairs wherein the neural network is retrained after the iterative removal of the filter pairs (Chen, paragraphs 991, 2935, and 2937, discloses the coarse-grained pruning unit of the processing device performs the coarse-grained pruning operation on the weights of the neural network to obtain pruned weights, and the operation unit retrains the neural network according to the pruned weights).

As per claim 18, Kumar in view of Chen further discloses the system of claim 15 wherein the instructions are further configured for pruning the neural network by: identifying filter pairs in the neural network having a high correlation of weights to detect features comprising redundant features (Chen, paragraphs 991 and 3578, discloses a feature map involved in subsequent operations in an artificial neural network and weights corresponding to the feature map are filtered out. In this case, computational redundancy and memory access redundancy caused by all input neurons and weights participating in the network operation may be avoided), and iteratively removing the filter pairs wherein the neural network is retrained after the iterative removal of the filter pairs (Chen, paragraphs 991, 2935, and 2937, discloses the coarse-grained pruning unit of the processing device performs the coarse-grained pruning operation on the weights of the neural network to obtain pruned weights, and the operation unit retrains the neural network according to the pruned weights).

As per claim 19, Kumar in view of Chen further discloses the system of claim 18 wherein the instructions are further configured for pruning the neural network using a regularizer to increase a correlation between features (Chen, paragraph 3452, discloses regularization process).

As per claim 20, Kumar in view of Chen further discloses the system of claim 15 wherein the neural network further comprises a convolutional neural network (CNN) configured for deep learning multiclass object detection (Kumar, Fig. 3, shows deep learning multiclass object detection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SYED HAIDER/Primary Examiner, Art Unit 2633